DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 3/9/21.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 6, 8-15, 17, 18, and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 recite, “a heated region whose surface temperature is Ts(°C) is formed in the steel sheet by the heater”.  It is unclear as to which steel sheet is being heated.  For the purpose of this examination, this limitation will be interpreted as --the steel sheet on the advancing side of the weld--.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, 6, 12-14, 17, 18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kaga et al. (EP 2 474 382 A1) in view of Fujii et al. (JP 2012-040584 A) and Tayama et al. (JP 2005-288474 A).
Regarding claim 1, Kaga teaches:
A friction stir welding (FSW) method for structural steel, the method welding steel sheets [steel plates (1, 2); 0148] used as workpieces together by moving a first rotary tool and a second rotary tool [FSW tools (5,6) having 25 mm diameters; 0148] in a welding direction while rotating the rotary tools in a non-welded part of the steel sheets [see figures 22 and 23], and thus by producing plastic flow as a result of that the steel sheets are softened by frictional heat generated between the first and second rotary tools and the steel sheets and that the softened portion is stirred with the first and second rotary tools [inherent to FSW because this is the mechanism in which the weld is produced], each rotary tool including a shoulder [shoulders (5a,b); figure 24] and a pin [pins (13a,b)] disposed on the shoulder and sharing a rotation axis with the shoulder [see figure 24], at least the shoulder and the pin being made of a material harder than the steel sheets [FSW tools are made of WC; 0047], the method comprising: 
arranging the first rotary tool on one surface side of the steel sheets and arranging the second rotary tool on the other surface side of the steel sheets so as to face one the first rotary tool [see figures 22-24]; 
[clamps (7a,b and 8a,b); figure 7] in which the shoulder of the first rotary tool to presses the one surface side of the steel sheets and the shoulder of the second rotary tool presses the other surface side of the steel sheets, inserting the pins of the first and second rotary tools into the non-welded part of the steel sheets, and moving the first and second rotary tools in the welding direction while rotating the first and second rotary tools [see figures 22-24].
Kaga does not teach:
heating the one side surface of the steel sheets using a heater in front of the first rotary tool in the welding direction, 
wherein, a heated region whose surface temperature is Ts(°C) is formed in the steel sheet by the heater;
Ts ≥ 0.8 x TA1 (TA1, is described in Formula (1) below) 
an entire area of a surface of the heated region is formed at a distance equal to or smaller than a diameter of the shoulder of the first rotary tool from the first rotary tool, 
the entire area of the surface of the heated region is equal to or smaller than an entire area of a maximum diameter part of the pin of the first rotary tool, and 
50% or more of the entire area of the surface of the heated region is located between a welding centerline and a straight line,
wherein the straight line is parallel to the welding centerline and lies on an advancing side and at a distance equal to a maximum radius of the pin of the first rotary tool from the welding centerline, and 

TA1(°C) = 723 – 10.7[%Mn] – 16.9[%Ni] + 29.1[%Si] + 16.9 [%Cr] + 290[%As] + 6.38[%W] ... (1), 
where [%M] represents a content (mass%) of an M element in the steel sheets used as the workpieces, and if the M element is not contained, [%M] is 0.
Concerning the heating:
Fujii teaches preheating steel workpieces with a laser during FSW in order to increase tool life, to increase joining speed, to reduce the load on the tool, and to control the microstructure of the weld, wherein the preheating is done at 600°C or higher, which includes the TA1, the laser is placed 5-15 mm in front of the tool, and the laser may be placed on the advancing side to reduce the total amount of heat; 0005-0007, 0013, 0033, 0046, 0047, 0054, 0055, 0065, 0078, and figures 24-27.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the preheating concept of Fuji into Kaga in order to increase tool life, to increase joining speed, to reduce the load on the tool, and to control the microstructure of the weld.  In doing so, a laser would be in front of the FSW tool on the advancing side in order to heat the steel sheet to 600°C or higher.  Note 600°C is extremely close to 80% of the standard TA1; 725°C X 0.8 = 580°C.  
Fujii and the claims differ in that Fujii does not teach the exact same ranges as recited in the instant claims.
In re Peterson 65 USPQ2d 1379 (CAFC 2003); In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974), and MPEP 2144.05.  This reasoning applies to any claim and limitation in this action where a range is being claimed. 
Concerning the size of the heated region and location relative to the centerline:
Tayama teaches preheating workpieces with a laser while FSW in order to increase welding speed; wherein the size of the heated region (P) is sufficiently smaller than the probe diameter in order to limit the HAZ and more than 50% of (P) is between the centerline and a parallel line that is equal to the edge of the probe, and a controller is used to control the process; ln 39-40, 53-54, 81-90, 112-119, 189, 239-241, and figures 1-4.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the concepts taught by Tayama into the prior art process in order to limit the size of the HAZ.  In other words, at least the size and placement of the Kaga heated region would be reduced and located according to Tayama.
  Concerning any claimed results:
Since the prior art process, i.e. the process based on the (combined) prior art reference(s) above, is identical to the claimed process it is the examiner’s position that the prior 
Regarding claim 2, Kaga teaches:
wherein pin lengths of the pins of the first and second rotary tools are the same [see figure 7, 8].
Regarding claim 5, Kaga teaches:
wherein a rotation direction of the first rotary tool on the one surface side is opposite to a rotation direction of the second rotary tool on the other surface side [see figures 22-24].
Regarding claim 6, Kaga does not teach:
wherein, when a depth of a region that extends from the surface of the steel sheet in the heated region in a thickness direction and has a temperature 
TD(°C) satisfying TD ≥ 0.8 x TA1 (TA1 is described in Formula (1) below) 
is defined as a depth D of the heated region, the depth D of the heated region is 100% of a thickness t of the steel sheet,
TA1(°C) = 723 – 10.7[%Mn] – 16.9[%Ni] + 29.1[%Si] + 16.9 [%Cr] + 290[%As] + 6.38[%W] ... (1), 
where [%M] represents a content (mass%) of an M element in the steel sheets used as the workpieces, and if the M element is not contained, [%M] is 0.
However, heating as noted above would achieve this result since the thickness/depth of the heated region would at least have a surface temperature of 600°C or higher, among other temperatures.  
Regarding claim 12, Kaga teaches:
[since the Kaga FSW tool is made of WC this meets the requirement as noted in applicant’s PA Pub paragraph 0129 and thus, also achieves the claimed result].
Regarding claim 13, all of the limitations of claim 13 are addressed above in the rejection of claim 1 except the following:
controller for controlling the first and second rotary tools and the heater to provide condition 1 .
Kaga teaches control device (83) controls the movement of the FSW apparatus; 0198, 199 and figure 3.  
As noted above, Tayama teaches a controller is used to control the preheating laser; ln 39-40, 53-54, 81-90, 112-119, 189, 239-241, and figures 1-4.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the Kaga control device to also control the laser in order to reduce redundancy and to automate the control of any desired temperature.
Regarding claims 14, 17, 18, and 24, all of the limitations of these claims are addressed above in the rejections of claims 2, 5, 6, 12, and 13.
Claims 3 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kaga et al. (EP 2 474 382 A1) in view of Fujii et al. (JP 2012-040584 A) and Tayama et al. (JP 2005-288474 A) as applied to claim 1 above, and further in view of Sato (US 10,259,085 B2).
Regarding claims 3 and 15, Kaga does not teach:

Sato teaches FSW wherein opposing pins (112, 102b) of FSW tools (101, 102) are not equal lengths in order to provide a temporary weld on one side; 27:62-67, 28:1-25, and figure 16.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make one pin longer than the other in order to provide a temporary weld on one side, because no other pins are available, or to perform a lap weld on workpieces of different thicknesses.   
Claims 8-11 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kaga et al. (EP 2 474 382 A1) in view of Fujii et al. (JP 2012-040584 A) and Tayama et al. (JP 2005-288474 A) as applied to claims 1 and 13 above, and further in view of Scheglmann et al. (US 2003/0111515 A1), Farmer et al. (US 2014/0318685 A1), and Muaki et al. (US 2009/0014095 A1).
Regarding claims 8-11 and 20-23, Kaga does not teach:
further comprising providing a rear heater behind the first rotary tool, and heating a welded part of the steel sheets with the rear heater, and 
further comprising providing a cooler behind the first rotary tool and behind the rear heater, and cooling the welded part of the steel sheets with the cooler; or
further comprising providing a cooler behind the first rotary tool, and cooling a welded part of the steel sheets with the cooler, and 

Concerning the cooling means:
Scheglmann teaches a FSW apparatus comprising a preheating laser and trailing cooling means (2, 3) so that an optimum weld can be achieved; 0027 and figure 1.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Scheglmann trailing cooling means into the prior art apparatus in order to achieve a desired weld microstructure.   
Concerning the rear heating means:
Farmer teaches a FSW apparatus comprising pre and post weld heating means (103a-c) in order to control the cooling rate and any associated grain growth or recrystallization; 0015 and figure 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Farmer trailing heating means into the prior art apparatus in order to control the cooling rate and any associated grain growth or recrystallization.
Concerning the combination of rear heating and cooling means:
Muaki teaches heating profiles for steel wherein the steel is heat treated by heating to TAC1 and then cooled and heated according to a desired profile in order to achieve a desired microstructure; 0052, 0058, and Table 1.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Farmer post weld heating and the Scheglmann cooling .     

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, and 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,821,407 in view of Kaga et al. (EP 2 474 382 A1).
Regarding claims1, 2, 5, and 8-12, ‘407 teaches all of the claimed limitations in the noted claims above except opposing FSW tools, holding the workpieces, wherein the pins are of equal length, the tools spin in opposite directions, and the tools are made of WC.  
Kaga teaches FSW with opposing FSW tools (5, 6)and holding means (7a,b and 8a,b) for holding the workpieces, wherein the pins are of equal length, the tools spin in opposite directions, and the tools are made of WC; 0047 and figures 7 and 20-24.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to perform the ‘407 method on the Kaga apparatus in order to weld thicker workpieces.  
 	Regarding claim 6, ‘407 does not claim:

TD(°C) satisfying TD ≥ 0.8 x TA1 (TA1 is described in Formula (1) below) 
is defined as a depth D of the heated region, the depth D of the heated region is 100% of a thickness t of the steel sheet,
TA1(°C) = 723 – 10.7[%Mn] – 16.9[%Ni] + 29.1[%Si] + 16.9 [%Cr] + 290[%As] + 6.38[%W] ... (1), 
where [%M] represents a content (mass%) of an M element in the steel sheet used as the workpiece, and if the M element is not contained, [%M] is 0.
However, heating as claimed in ‘407 would achieve this result since the thickness/depth of the heated region would have at least a surface temperature of TA1 or higher, among other temperatures.  
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,821,407 in view of Kaga et al. (EP 2 474 382 A1) as applied to claim 1 above, and in further view of Sato (US 10,259,085 B2).
Regarding claims 3 and 15, ‘407 does not claim:
wherein, for pin lengths of the pins of both the facing rotary tools, the pin length of the pin of the rotary tool on the one surface side is smaller than the pin length of the pin of the rotary tool on the other surface side.
Sato teaches FSW wherein opposing pins (112, 102b) of FSW tools (101, 102) are not equal lengths in order to provide a temporary weld on one side; 27:62-67, 28:1-25, and figure 16.
.  
 
Response to Arguments
Applicant's arguments filed 3/9/21 have been fully considered but they are not persuasive.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, the applicant attacks Tayama for failing to teach 50% or more of the heated region being on the advancing side and attacks Fujii for not teaching the heated region being the claimed size.  However, all the applicant has done is point out what neither reference was relied upon to teach. 
The applicant argues, 
“Fujii teaches that on the advancing side shown in FIG. 25 (called the 5-Adv side), since the front of the maximum frictional force region 203 is softened, the frictional heat generated by the probe 11 is reduced, and the total amount of heat is greatly reduced, resulting in lower flow and higher load on the rotary tool. See Fujii at ¶78. Inasmuch as Fujii  is concerned with reducing load on the rotary tool, Fujii teaches away from positioning a heated region on the advancing side (i.e. in the 5-Adv side position) when trying to increase the flow amount and the total amount of heat, and thereby reduce load on the rotary tool. Simply put, a person of ordinary skill in the art would not have positioned a heated region on an advancing side of the rotary tool based on the teachings of Fujii.”

Regarding the double patenting arguments, these arguments are not persuasive since neither Fujii nor Tayama are applied in these rejections. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826.  The examiner can normally be reached on M-F 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735